Citation Nr: 0014093	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-10 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran-Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel

INTRODUCTION

The veteran had active duty service from September 1972 to 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Fargo, North Dakota.

The Board notes that in a February 2000 rating decision, the 
VA MROC denied entitlement to a total disability rating based 
on individual unemployability.  The claims folder does not 
indicate whether the veteran has initiated an appeal of that 
decision.  Therefore, that issue is not before the Board.  


FINDINGS OF FACT

1.  The MROC has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's lumbosacral strain is manifested by 
characteristic pain on motion, fatigability, weakness, and 
spasm, variable limitation of motion of the lumbar spine on 
all maneuvers, mild osteoarthritis with degenerative disc at 
L4-5 without herniation, with some loss of lateral motion, 
and some atrophy of the lumbar spine musculature; there is no 
evidence postural or spinal deformity, marked limitation of 
forward bending in the standing position, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Procedural Background

The VA MROC originally established service connection for 
lumbosacral strain in an August 1978 rating decision.  At 
that time, it assigned a noncompensable (0 percent) 
disability rating.  In a September 1992 rating decision, the 
VA MROC increased the disability rating to 40 percent.  That 
rating was reduced to 10 percent in an October 1994 rating 
action.  Thereafter, VA MROC continued the rating at 10 
percent despite subsequent claims for an increase.

In November 1997, the veteran submitted another claim for an 
increased rating.  In an April 1998 rating decision, the VA 
MROC continued the 10 percent rating.  The veteran timely 
appealed that decision. 

In a February 1999 decision on appeal, the hearing officer 
awarded an increased disability rating of 20 percent, 
effective from November 14, 1996, the date of one of the 
veteran's previous claims for an increased rating.

Factual Background

VA outpatient medical records dated from June 1996 to 
December 1996 were negative for complaints or treatment of 
low back symptoms.  

The veteran was referred for a VA outpatient neurology 
consultation in January 1997.  He was referred from the 
surgical clinic for pain in both legs that developed in June 
1996.  The pain radiated from the ankles to the low back.  At 
the same time, he developed stool incontinence, erectile 
difficulty, and reduced sexual interest.  He was diagnosed as 
having thrombophlebitis but it was felt that the disorder did 
not account for all the veteran's problems.  The veteran 
found climbing stairs particularly difficult.  He spent much 
of his time on the couch watching television.  The physician 
commented that the veteran was morbidly obese.  There was 
hyperpathia over the bilateral medial legs to pinprick and 
decreased sensation on the lateral aspects of the feet and 
great toes.  There was some decrease in strength in the 
bilateral gluteal muscles and to finger spread.  Deep tendon 
reflexes were unobtainable, except in the triceps.  The 
veteran was unable to squat and rise without assistance, 
complaining of low back pain and weakness.  His base gait was 
a little unsteady.  There was no evidence of focal atrophy or 
fasciculations.  Anal sphincter power was good.  In 
conclusion, the physician agreed that thrombophlebitis did 
not fully explain the veteran's problems.  He suspected 
lumbar canal stenosis, leading to impaired power, with 
radiculopathy, perhaps at the L3 level due to the 
hyperpathia.  However, he indicated that a conus medullaris 
lesion had to be considered owing to the incontinence.  
Finally, he also had to consider autonomic neuropathy to 
account for symptoms, though no atrophy was evident.   

The veteran was afforded a VA orthopedic examination in 
February 1997.  Subjectively, he complained of ongoing pains 
in the lower back with radiation into both legs and feet.  He 
had some soiling of underwear but no true incontinence.  
Examination was significant for referred pain in the 
lumbosacral spine.  There was no gross deformity.  Patellar 
reflex was 1/5 bilaterally; Achilles reflex was less than 1/5 
bilaterally.  Straight leg raising was negative bilaterally 
at 45 degrees.  Heel walk and toe walk were intact.  There 
was possible mild atrophy of the lumbosacral musculature.  
Studies showed lumbar range of motion of 60 degrees forward 
flexion, 20 degrees backward extension, 20 degrees lateral 
flexion bilaterally, and 20 degrees rotation bilaterally.  
The examiner noted that there was evidence of pain on motion.  
X-rays of the lumbosacral spine showed minor osteoarthritis, 
reverse spondylolisthesis of the L5 vertebral body upon the 
L6 segment, and narrowing of the L6-S1 interspace.  The 
diagnosis was minor osteoarthritis of the lumbosacral spine.   

Additional VA outpatient medical records included the report 
of magnetic resonance imaging (MRI) of the lumbar spine dated 
in February 1997.  The MRI was interpreted as showing some 
early vertebral spondylosis and mild central disc bulge at 
the L4-5 level, but no other significant abnormalities.  The 
report indicated that a neuroradiologist would interpret the 
study.  The addendum to the MRI report revealed that the 
study reflected as abnormal disc at L4-5 with mild to 
moderate bulging contour centrally with what probably 
represented an annular tear.  There was no free fragment, 
major herniation, root displacement, or root entrapment.  The 
foramina appeared adequate right and left.  The veteran 
presented in August 1997 and walking with cane.  He had 
fallen when his left leg went numb.  Examination showed 
ruptured veins in the left leg, decreased sensation in both 
legs, and absent reflexes.  There was no point tenderness.  
Strength was 5/5.  His gait was satisfactory with the cane.  
The impression was ruptured varices secondary to fall, 
idiopathic peripheral neuropathy, and possible spinal 
stenosis.  Notes dated in November 1997 indicated that the 
veteran still had significant back discomfort, as well as 
periods of numbness and loss of muscular control of the legs.   

In July 1998, the veteran testified at a personal hearing.  
His most significant symptom was the inability to walk for 
any length of time.  He had taken some very significant falls 
when his legs gave out.  The veteran described two occasions 
on which he was walking, his back hurt very badly, and his 
legs became numb and gave out.  After one fall, he was laid 
up for two or three days.  A doctor prescribed the use of a 
walker because of the veteran's falls.  He had previously 
used a cane.  The veteran admitted that he also could not 
walk very far due to respiratory problems and that the walker 
helped in this regard.  He could probably get by with just 
the cane for his back alone.  He explained that he had 
difficulty sleeping on his back for more than an hour or two 
due to breathing problems and back pain.  His pain medication 
helped him sleep.  The veteran's activities were very 
limited.  He had to get up from sitting about every 20 or 30 
minutes.  He used the walker to push himself up.  During the 
day, he tried to exercise his back to ease the pain.  
Exercises and a hot pack each seemed to work for about 30 
minutes or so.  Otherwise, he watched television, read, 
watched his kids, and cooked if it did not require a lot of 
standing.  The veteran could not mow the lawn or garden like 
he used to do.  He could not dress or bathe himself, put on 
his shoes and socks, or perform other activities that 
required bending.  His wife had to help him with these 
activities.  When he bent over, he had back spasms and could 
not move.  The veteran also claimed to have bowel problems 
due to the back disability.  His medications had included 
Darvocet and Soma.  He was unemployed and on Social Security 
disability primarily for his asthma and his back.    

During the hearing, the veteran submitted VA outpatient 
medical records dated from April 1998 to June 1998.  Notes 
dated in May 1998 indicated that the veteran had mild 
degenerative lumbar spine disease by X-ray with chronic low 
back pain not helped by medication.  He was also morbidly 
obese.  He reported that he fell at home, causing left hip 
and low back pain.  At that time, the veteran ambulated 
slowly but safely with a single-point cane.  He held the left 
leg stiffly.  The impression was chronic low back pain 
secondary to degenerative spine disease, compounded by morbid 
obesity.  

After the hearing, the veteran submitted a copy of the Social 
Security Administration's (SSA) disability determination.  
SSA determined that the veteran was disabled for its purposes 
as of July 15, 1996, and that he had severe impairments 
diagnosed as obesity, reverse spondylolisthesis of L5 on L6, 
narrowing of the L6-S1 interspace, chronic obstructive 
pulmonary disease, peripheral vascular disease with 
superficial thrombophlebitis, history of left ankle injury 
with Achilles tendonitis, and uncontrolled hypertension.  

In August 1998, the veteran was afforded a VA examination.  
He complained of constant pain, which he evaluated as 10 on a 
scale of 1 to 10.  Other complaints included leg weakness, 
fatigability, and a lack of endurance.  He explained that he 
had used a cane for two years and a walker for two months.  
He also took pain relievers.  On examination, the musculature 
of the back was tender.  There was decreased sensation 
indicative of peripheral neuropathy.  Range of motion studies 
revealed 95 degrees forward flexion, 10 degrees backward 
extension, 30 degrees right lateral flexion, 25 degrees left 
lateral flexion, 20 degrees right rotation, and 18 degrees 
left rotation.  Evidence of pain on motion included 
grimacing, groaning, and hesitation.  There was also evidence 
of excess fatigability, spasm, and weakness.  X-rays of the 
lumbosacral spine showed very mild vertebral spondylosis.  
The diagnosis was debilitating chronic low back pain, massive 
obesity, myofascial syndrome of the lower back, and mild 
peripheral sensory neuropathy.    

The veteran underwent another VA examination in May 1999.  He 
reported he had low back pain with prolonged standing, 
sitting, or walking or negotiating stairs.  The pain radiated 
into left leg to about the knee.  His legs got numb two or 
three times a week when standing or bending over, and 
sometimes caused falls.  He was currently unemployed and on 
disability.  The examiner commented that the veteran arrived 
riding in a motorized cart.  Examination revealed some 
atrophy in the muscles of the lumbosacral area.  Straight leg 
raising was positive bilaterally at 45 degrees.  Patellar and 
Achilles reflexes were less than 1/5 on the right and absent 
on the left.  He was unable to toe walk or heel walk.  Range 
of motion testing showed forward flexion to 65 degrees active 
and 70 degrees passive; backward extension to 7 degrees 
active and 10 degrees passive; and 20 degrees active and 
passive for lateral flexion bilaterally and rotation 
bilaterally.  There was evidence of pain on motion (e.g., 
groaning, gasping, hesitation), as well as excess 
fatigability on motion (e.g., progressive slowing of 
repetitions with increased efforts).  There was no gross 
tenderness, edema, or deformity.  X-rays of the lumbosacral 
spine revealed mild joint space narrowing at L4-5 with 
minimal spurring.  The diagnosis included mild osteoarthritis 
of the lumbosacral spine with degenerative disc at L4-5 
without herniation.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's lumbosacral strain is evaluated as 20 percent 
disabling under Diagnostic Code (Code) 5295.  38 C.F.R. § 
4.71a.  

The Board observes that there are other diagnostic codes for 
spinal disabilities that provide for evaluations greater than 
20 percent.  However, Code 5285 and Code 5289 are factually 
inapplicable because there is no evidence of a fractured 
vertebra or ankylosis of the lumbar spine, respectively.  In 
addition, despite apparent neurological symptoms affecting 
the lower extremities, there is no evidence of underlying 
lumbosacral intervertebral disc pathology causing those 
symptoms.  Therefore, evaluation of the disability under Code 
5293 is not appropriate.  The low back disability may be 
reasonably evaluated under Code 5292, limitation of motion of 
the lumbar spine.  However, given the particular facts in 
this case, the Board finds that the disability is most 
appropriately rated under Code 5295.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

Under Code 5295, a 20 percent rating is assigned when there 
is lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  A maximum schedular rating of 40 percent 
is in order when disability from lumbosacral strain is 
severe, with listing of whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a. 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.  For the purpose 
of rating disability from arthritis, the lumbar vertebrae are 
considered groups of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45(f).

In this case, the veteran's subjective complaints include 
constant low back pain that worsens with prolonged sitting, 
standing, walking, and negotiating stairs, as well as 
associated leg pain and weakness, fatigability, and lack of 
endurance, and that he requires a cane or walker to ambulate.  
Objectively, there is characteristic pain on motion, 
fatigability, weakness, and spasm, variable limitation of 
motion of the lumbar spine on all maneuvers, mild 
osteoarthritis with degenerative disc at L4-5 without 
herniation, with some loss of lateral motion, and some 
atrophy of the lumbar spine musculature.  

The Board notes that the veteran has loss of lateral motion 
(20 degrees of lateral flexion) coupled with mild 
osteoarthritis with degenerative disc at L4-5, with some 
atrophy of the lumbar spine musculature.  The Board notes 
that loss of lateral spine motion with osteo-arthritic 
changes is a criterion listed under a 40 percent rating under 
Code 5295.  However, there is no evidence of postural or 
spinal deformity, including listing of the whole spine to the 
opposite side or a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, 
narrowing or irregularity of joint space, or abnormal 
mobility on forced motion.  Therefore, notwithstanding the 
fact that the veteran meets the single criterion for a 40 
percent rating of loss of lateral motion with osteo-arthritic 
changes, the evidence does not demonstrate that the low back 
disability picture more nearly approximates the criteria for 
a 40 percent rating under Code 5295.  38 C.F.R. § 4.7.  
Characteristic pain on motion is contemplated by even a 10 
percent rating, and unilateral loss of lateral spine motion 
in the standing position and muscle spasm are contemplated by 
the currently assigned 20 percent rating.  Accordingly, the 
Board must find that the evidence does not support 
entitlement to a disability rating for lumbosacral strain in 
excess of the currently assigned 20 percent.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Code 5295.   

Finally, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 287 (2000); 
VAOPGCPREC 36-97.  The Board acknowledges that SSA found the 
veteran to be disabled for its purposes due in part to lumbar 
spine pathology.  However, the evidence of record fails to 
demonstrate that the veteran's lumbosacral strain alone so 
impacts employability that extra-schedular consideration 
would be warranted.     



ORDER

A disability rating greater than 20 percent for lumbosacral 
strain is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

 



